Citation Nr: 1622122	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  15-15 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1954 to February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the pendency of the appeal, the Veteran's average puretone thresholds were no greater than 75 in the right ear and 76 in the left ear and speech recognition scores were not less than 56 percent in the right ear and 64 percent in the left ear.
	
2.  During the pendency of the appeal, the Veteran was shown to have hearing loss, at worst, of level VII bilaterally.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 
 
In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports and statements from the Veteran.  As noted, the Board remanded this case in June 2015 to obtain any outstanding records.  The requested records were obtained.  

VA examined the Veteran in November 2014 for compensation purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination was adequate.  The examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disabilities under the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran had a Board Hearing in March 2016 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issue presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Bilateral Hearing Loss

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

A June 2014 audiological examination, a November 2014 VA compensation examination, and a March 2016 private audiological examination are of record.  

The June 2014 VA examination yielded test results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 50, 75, 85, and 90 decibels, respectively, for an average over the four frequencies of interest of 75 decibels.  Test results of puretone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz of 50, 75, 80, and 85 decibels, respectively, for an average over the four frequencies of interest of 73 decibels.  Speech audiometry test results revealed speech recognition ability of 68% in the right ear and 64% in the left ear.  These results show that the Veteran does not have exceptional hearing loss in the either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the June 2014 measurements results in assignment of Roman Numeral VI to the right ear and Roman Numeral VII to the left ear, for the purpose of determining a disability rating.  A 30 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row VI with column VII.

The November 2014 VA compensation examination yielded test results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 50, 50, 45, and 70 decibels, respectively, for an average over the four frequencies of interest of 54 decibels.  Test results of puretone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz of 15, 50, 65, and 70 decibels, respectively, for an average over the four frequencies of interest of 50 decibels.  Speech audiometry test results revealed speech recognition ability of 56% in the right ear and 72% in the left ear.  These results show that the Veteran does not have exceptional hearing loss in the either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the 2014 measurements results in assignment of Roman Numeral VII to the right ear and Roman Numeral V to the left ear, for the purpose of determining a disability rating.  A 30 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row V with column VII.

The results of the private audiologic evaluation from the 2016 test are in graphical form, but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  

The 2016 examination yielded test results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 50, 75, 85, and 90 decibels, respectively, for an average over the four frequencies of interest of 75 decibels.  Puretone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz were 60, 70, 85, and 90 decibels, respectively, for an average over the four frequencies of interest of 76 decibels.  Speech audiometry test results revealed speech recognition ability of 72 percent bilaterally.  These results show that the Veteran has exceptional hearing impairment in his left ear as contemplated in 38 C.F.R. § 4.86.  It is also unclear if the private examiner used the Maryland CNC speech recognition test to examine the Veteran.  Therefore, the Board will evaluate the results in a manner most favorable to the Veteran.  

Assuming the examiner used the CNC test, application of 38 C.F.R. § 4.85 Table VI or Table VIa is appropriate.  Applying Table VI to the 2016 measurements results in assignment of Roman Numeral VI bilaterally, for the purpose of determining a disability rating.  Applying Table VIa to the left ear also results in assignment of Roman Numeral VI bilaterally,  for the purpose of determining a disability rating.  A 30 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row VI with column VI.  

In contrast, assuming the examiner did not use the CNC test, Table VIa must be used, notwithstanding 38 C.F.R. § 4.86.  This results in assignment of Roman Numeral VI bilaterally, for the purpose of determining a disability rating.  As above, a 30 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row VI with column VI.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the VA examiner noted that the Veteran would likely have difficulty hearing in situations with background noise.  

Based on all the above evidence, the Board finds a schedular rating in excess of 30 percent is not warranted at any time during the period on appeal.

Extraschedular

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not the Veteran raised them.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Board finds that the schedular evaluation assigned for the Veteran's service-connected disability is adequate.  The audiological examination is adequate under Martinak because they noted the functional effects of the Veteran's hearing loss.  The Board also finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not complained of any exceptional or unusual features of his hearing disability.  His hearing impairment is not shown to have impacted him in any exceptional or unusual way.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluations are, therefore, adequate.  

As a result, further inquiry into extraschedular consideration is moot.  Consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.  








ORDER

A disability rating in excess of 30 percent for service-connected bilateral hearing loss is denied. 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


